Citation Nr: 1130215	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, other than pes planus, to include arthritis. 

2.  Entitlement to specially adapted housing under 38 U.S.C. §  2101(a).

3.  Entitlement to a special home adaption grant under 38 U.S.C. § 2101(b).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to March 1957 and from June 1957 to June 1973. 

These matters come before the Board of Veterans' Appeals (Board) from March 2006 (bilateral foot disability) and May 2010 (specially adapted housing and special home adaptation grant) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  

In an August 2008 decision, the Board denied service connection for arthritis of the feet.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Memorandum Decision, the Court vacated the Board's denial of service connection for arthritis of the feet and remanded the issue for further proceedings consistent with the memorandum decision.  In August 2010, the Board remanded the issue of entitlement to service connection for disability of the feet (other than pes planus), to include arthritis, for further development.  The issue has now returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Degenerative joint disease of the first toes, bilaterally, was initially demonstrated years after service, and has not been shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to service.

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has service-connected disability adjudicated permanent and total due to loss, or loss of use, of both lower extremities so as to preclude locomotion, or blindness in both eyes plus loss or loss of use of one lower extremity, or the loss or loss of use of one lower extremity with residuals of organic disease or injury so as to preclude locomotion, or the loss or loss of use of one lower extremity with the loss or loss of use of one upper extremity so as to preclude locomotion.

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran is entitled to compensation for permanent and total disability which is due to blindness in both eyes with 5/200 visual acuity or less, or which includes the anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  Bilateral foot disability, other than pes planus, to include arthritis, was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1110, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for specially adapted housing have not been met. 38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2010).

3.  The criteria for a special home adaptation grant have not been met.  38 U.S.C.A. § 2101(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809a (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in February 2006, VA informed the appellant of what evidence was required to substantiate his claim for entitlement to service connection, and of his and VA's respective duties for obtaining evidence.  The correspondence was deficient in that it failed to notify him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Such notice was provided to the Veteran in correspondence dated in March 2006.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  

In correspondence dated in April 2010, VA informed the appellant of what evidence was required to substantiate his claim for entitlement to specially adapted housing or a special home adaption grant, and of his and VA's respective duties for obtaining evidence.  The notice was completed prior to the initial AOJ adjudication denying the claims; thus, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.


Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private examination and treatment records, and the statements of the Veteran and his spouse in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

A VA examination with respect to the issue of entitlement to service connection for bilateral foot disability, other than pes planus, to include arthritis, was obtained in October 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate, as the opinion is predicated on a physical examination of the Veteran, a review of the Veteran's numerous medical records, and x-rays of the Veteran's feet.  Rationale was provided for the opinion proffered.  A VA examination with regard to the Veteran's claims for entitlement to specially adapted housing or a special home adaption grant is not necessary as, discussed in further detail below, the Veteran has not been shown to have the requisite service-connected disability.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Legal criteria

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  


Specially adapted housing

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair, or (4) loss of use of one lower extremity with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2010).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d).

Special home adaptation grant

A Veteran can qualify for a grant for necessary special home adaptations if he/she is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 nor has previously received assistance in acquiring specially adapted housing under 38 U.S.C. 2101(a), and is entitled to compensation for permanent and total service-connected disability which: (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a(b) (2010). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection 

The Veteran avers that he has bilateral foot disability, separate and apart from pes planus.  The first element of a claim for service connection is that there must be evidence of a current disability.  An October 2010 VA examination report reflects that the Veteran has mild arthritis of the first toes bilaterally.  Thus, the Board finds that the first element has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's 1953 STRs reflect he entered service with 3rd degree bilateral pes planus.  A June 1953 STR reflects that the Veteran complained of sore feet.  The plan was for "socks".  Thus, the Board finds that the secondary element has been met.

The third element is continuity of symptomatology or medical evidence of a nexus between the current disability and the in-service disease or injury.  For the reasons noted below, the Board finds that this element has not been met.   

An October 2010 VA examination report reflects that x-rays of the Veteran's feet showed mild changes of the first toes bilaterally.  Although, the examiner did not use the language of "less likely than not, or at least as likely as not", his opinion makes clear that it is less likely than not that the Veteran's current arthritis of the toes is causally related to active service.  Initially, the examiner noted that to determine whether the Veteran's degenerative changes in the feet were secondary to his flat feet would be resorting to speculation because there is no way to determine whether the flat feet themselves caused any arthritis, or whether they were going to present due to natural progression of disease with age.  (The Board notes that the Veteran was 77 years old at the time of the examination.)  The examiner subsequently opined that if arthritis was due to extensive disease from many years ago, it would certainly not be mild today.  He noted that if it were due to extensive disease from many years, rather than the natural progression of age, it would be moderate to severe, which it is not.  Thus, the examiner's rationale is that the Veteran's arthritis is not causally related to his pes planus because it is not severe enough in progression and instead is due to natural age progression.

The Board notes that the Veteran is competent to report that he has had painful feet since service; however, the Veteran has not been shown to possess the training or expertise necessary to make an etiological determination or diagnosis as to his current foot pain and/or disability.  Moreover, his complaints of continuity of pain in the feet have already been clinically associated with his pes planus.  In the present case, the Veteran is already service-connected for pes planus, which have been diagnosed as severe.  The Board finds that the Veteran's feet situation is too medically complex for the Veteran to clinically distinguish his symptoms between his disabilities.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  

The Board also notes that the VA examination report reflects that the Veteran has right metatarsus primus varus and hallux valgus deformities, bilateral first through fourth hammertoe deformities, and osteopenia.  The Veteran has not filed a claim for these disabilities.  In addition, he has not averred, and the evidence does not reflect, that these disabilities are causally related to active service or a service-connected disability.  The examiner noted that if the Veteran's severe right big toe hallux valgus were related to his pes planus, it could be assumed that he would have it bilaterally; however, the Veteran did not have it bilaterally.  
 
The Board has considered the benefit of the doubt rule but finds that it is not applicable because the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Specially adapted housing

The Veteran is service-connected for Meniere's disease of the left ear, evaluated as 100 percent disabling effective from February 2009.  He is also service-connected for lumbar spine degenerative disc disease associated with bilateral pes planus (20 percent), tinnitus (10 percent), bilateral pes planus (10 percent), and bilateral sensorineural hearing loss (non-compensable).  Specially adapted housing is available to a Veteran who, in pertinent part, has a permanent and total service-connected disability due to: the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2010).

As noted above, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d).

The Veteran's service-connected left ear Meniere's syndrome disability is rated under Diagnostic Code (DC) 6205.  To achieve a 100 percent evaluation under DC 6205, the evidence must show that the Veteran has hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.  Cerebellar gait is a staggering ataxia gait, sometimes with a tendency to fall to one side, indicative of cerebellar lesions.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  
 
The evidence of record reflects that the Veteran has peripheral neuropathy secondary to chemotherapy for which he is not service connected.  In addition, the Veteran reported that his neuropathy had become worse during the course of his chemotherapy and that he had begun to fall.  (See August 2010 private medical record.)  Thus, it appears that the Veteran must use assistive devices for locomotion (i.e. cane and/or wheelchair) due to a non-service-connected disability (peripheral neuropathy) affecting his lower extremities.  He has not been shown to have service-connected disability affecting his lower extremities such that he is precluded from locomotion without assistive devices.  The Board acknowledges that the Veteran has Meniere's disease with vertigo and a cerebellar gait.  The cerebellar gait can cause falls, balance problems, and also the need for the use of a cane and/or wheelchair for locomotion.  However, as noted above, a cerebellar gait is indicative of lesions of the cerebellar, and like vertigo, affect balance, and not the function of the lower extremities.  Additionally, the Veteran is not service-connected for any eye disability or upper extremity disability.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  As the preponderance of the evidence is against the claim, the appeal is denied. 

Special home adaptation grant

The medical evidence of record does not establish, and the Veteran has not averred that he is entitled to compensation for permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less, or anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a(b).  As noted above, the Veteran is not service-connected for any eye disability, or any disability of the upper extremities, to include the hands.  Therefore, the Board finds that there is a preponderance of evidence against the Veteran's claim for a special home adaptation grant.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for bilateral foot disability, other than pes planus, to include arthritis, is denied.

Entitlement to specially adapted housing under 38 U.S.C. § 2101(a) is denied. 

Entitlement to a special home adaptation grant under 38 U.S.C.A. § 2101(b) is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


